DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. as recites the limitation “bra liner forms …a figure eight” line 3.  Furthermore, the recites limitation does not provide the mete and boundary of the claimed invention. 
Claim 20 recites the negative limitation “does not include a dart”, renders the claim indefinite because it is unclear which structure encompassed by the term “does not”?

Claim 4, recites the limitation “wherein each of the first and second contoured cups comprises two or more darts that extend from separate locations along the outer edge to an apex of the contoured cup”, renders the claim indefinite because it is unclear the darts 160 having a cup/slit fig.2 before formed the dart 160 having seam 161 to close the dart.  Or whether it a method of making the bra liner?  For the examination and as best understood the limitation is having a dart as a pattern.  
Claims 2-20 are dependent of claim 1 and are likewise indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caden (2018/0317571).
Regarding claim 1, Caden discloses a bra liner system (fig.1) comprising: a first contoured cup (46) connected to a second contoured cup (46) via a flexible narrow center connection (fig.1A shows two cup portions connected by element 16), such that the bra liner forms the shape (fig.1), wherein the first and second contoured cups are made of a fabric comprising: at least one absorbent layer material (fig.5, 34 and 36) comprising an antimicrobial finish (par [0014]); at least one liquid resistant layer material (40) adjacent to the at least one absorbent layer material; and at least one smooth layer material (42) adjacent to the at least one liquid resistant layer material; and a binding edge bonding outer edges of the at least one absorbent layer material, the at least one liquid resistant layer material, and the at least one smooth layer material together (fig.6B). 
Regarding claim 8, Caden further discloses the bra liner of claim 1, wherein the at least one liquid resistant layer material comprises polyurethane (par [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Caden (2018/0317571).

Regarding claim 10, Caden does not disclose wherein the at least one absorbent layer is an absorbent dimple layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that 
Regarding claim 11, Caden does not disclose wherein the at least one smooth layer material is a polyester interlock fabric.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to form the claimed invention, such modification would be considered a mere choice of a preferred on the basis of its suitability for the intended use.
Regarding claim 12, Caden does not disclose the bra liner of claim 1, However, par [0042, 0045] states the layers layers 30, 38 and 40 are secured together.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to secure the at least one absorbent layer material, the at least one liquid resistant layer material, and the at least one smooth layer material are melt-bonded to form a bonded fabric.  Such modification would be considered a mere design choice involves routine skill in the art of secured layers of material together.
Regarding claim 13. Caden does not disclose the bra liner of claim 1, wherein the anti-microbial finish comprises silver ions.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as the claimed invention.  Such modification would be considered a mere design choice of a preferred material on the basis of its suitability for the intended use. 
Regarding claim 14, Caden does not disclose the bra liner of claim 1, wherein the bra liner has a range of about 5% to about 20% stretch. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of stretch in order to achieve an optimal configuration, since discovering the optimum or workable ranges of stretch for bra system involves only routine skill in the art.
Regarding claim 15, Caden does not disclose the bra liner of claim 1, wherein the binding edge is about 1/4 inch wide and is a woven bias binding.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different wide of the edge in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 16-17, Caden does not disclose the bra liner of claim 1, wherein the distance from a top center edge portion of the first and second contoured cups to a corresponding bottom center edge portion of the first and second contoured cups is greater than the distance from a top center edge portion of the flexible narrow center connection to a bottom center edge portion of the flexible narrow center connection; wherein the distance from a top center edge portion of the flexible narrow center connection to a bottom center edge portion of the flexible narrow center connection is from about % inch to about 2 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different distance of the bra liner in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Caden (2018/0317571) in view of Carroll (8628507). 
Regarding claim 4, Caden does not disclose wherein each of the first and second contoured cups comprises two or more darts that extend from separate locations along the outer edge to an apex of the contoured cup.  However, Carroll teaches a similar bra system garment (fig.1) having a bra cup. And col.1, lines 19-25 states the nursing pads are worn against the skin and protect nursing mother from dealing with embarrassing leakage on clothing is well known art.  Fig.1 shows the cup portion having three layers material fig.2 and layer 15 having a plurality of indents 11, 12, 13; wherein the indents 12 extending from the apex to the edge of the cup.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the indents or darts on the cups of Caden as taught by Carroll in order to provide a plurality pattern of the bra system.
Regarding claim 5, Caden discloses the bra liner of claim 1, wherein each of the first and second contoured cups is seamless and does not include a dart (fig.1B).
Regarding claim 6, Caden does not disclose wherein the flexible narrow center connection is made of the same fabric as the first and second contoured cups. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to form as the claimed invention, such modification would be considered a mere design choice of a preferred material on the basis of its suitability for the intended use.
Regarding claim 7, Caden does not disclose wherein the bra liner has a thickness of less than about 2 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different thickness of the bra liner in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caden (2018/0317571) in view of Hinnershitz (2018/0077972).
Regarding claim 9, Caden does not disclose wherein the at least one absorbent layer material comprises polyester. However, Hinnershitz teaches a similar bra system (fig.1) having at least four layers (40, 24, 50, 55); the bra system having a front portion having two cup portions connected together by a bridge portion (fig.1).  par [0023] stated that layer 45 made by polyester or other polyester.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the polyester for the absorbent layer of Caden as taught by Hinnershitz such modification would be considered a mere design choice of a preferred material on the basis of its suitability for the intended use.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732